EXHIBIT 10.1

FORM OF AGREEMENT

This Agreement (this “Agreement”), dated as of February 9, 2007, is made by and
between Behringer Harvard REIT I, Inc., a Maryland corporation (the “Company” or
“Indemnitor” as the case may be), and the person executing this Agreement (the
“Director”).  Capitalized terms used herein but not otherwise defined herein
shall have the meanings ascribed to them in the Company’s Sixth Articles of
Amendment and Restatement (as amended or restated from time to time, the
“Charter”).

R E C I T A L S

A.            The Company operates as a real estate investment trust (a “REIT”)
for federal and state income tax purposes.

B.            The Company, from time to time, offers shares of its common stock
pursuant to the requirements imposed by federal and the various state laws.

C.            In connection with complying with the various state laws known as
“Blue Sky” laws, the Company is required to comply with the Statement of Policy
applicable to REITs promulgated by the North American Securities Administrators
Association, Inc. on September 29, 1993, referred to herein as the “NASAA
Guidelines.”

D.            The Charter authorizes the Company to limit the liability of, and
indemnify, its officers and Directors to the fullest extent permitted by
Maryland law.

E.             The NASAA Guidelines impose limits, greater than those imposed by
Maryland law, on a company’s power to hold its directors harmless for loss or
liability suffered by the directors or the Company.

F.             The Company has filed a registration statement with, among
others, the Securities and Exchange Commission and the Pennsylvania Securities
Commission.

G.            The Securities and Exchange Commission has declared effective the
Company’s registration statement.

H.            The Pennsylvania Securities Commission, as part of its review of
the registration statement, has requested that the Company amend the Charter to
provide that, to the extent that the provisions of the Maryland General
Corporation Law, as amended (the “MGCL”), conflict with the provisions set forth
in the NASAA Guidelines, the NASAA Guidelines control to the extent any
provisions of the MGCL are not mandatory.

I.              The Pennsylvania Securities Commission has also requested that
the Company amend certain provisions of its Charter regarding conflicts between
the NASAA Guidelines and the MGCL.


--------------------------------------------------------------------------------


J.             The Company is willing to submit the proposals to amend the
Charter to its Stockholders; provided, however, that until the time that the
amendments to the Charter are approved by the Stockholders, and if the
amendments are not approved by the Stockholders, the Directors, including the
undersigned, have entered into the agreement set forth herein, establishing
certain rights and obligations.

NOW, THEREFORE, in consideration of the mutual covenants and conditions
hereinafter contained, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

1              Agreement to Hold Harmless and Indemnification.


(A)           SUBJECT TO PARAGRAPHS (B), (C) AND (D) OF THIS SECTION 1, THE
COMPANY SHALL HOLD HARMLESS AND INDEMNIFY THE DIRECTOR FROM AND AGAINST ANY
LIABILITY OR LOSS TO WHICH THE DIRECTOR MAY BECOME SUBJECT OR WHICH THE DIRECTOR
MAY INCUR BY REASON OF HIS OR HER SERVICES AS A DIRECTOR, OFFICER, EMPLOYEE OR
AGENT OF THE COMPANY.


(B)           THE COMPANY SHALL NOT INDEMNIFY THE DIRECTOR OR HOLD THE DIRECTOR
HARMLESS FOR ANY LOSS OR LIABILITY SUFFERED BY THE COMPANY UNLESS:


(I)            THE DIRECTORS HAVE DETERMINED, IN GOOD FAITH, THAT THE COURSE OF
CONDUCT WHICH CAUSED THE LIABILITY OR LOSS WAS IN THE BEST INTEREST OF THE
COMPANY;


(II)           THE DIRECTOR WAS ACTING ON BEHALF OF OR PERFORMING SERVICES ON
THE PART OF THE COMPANY;


(III)          THE LIABILITY OR LOSS WAS NOT THE RESULT OF NEGLIGENCE OR
MISCONDUCT ON THE PART OF THE DIRECTOR EXCEPT THAT IN THE EVENT THE DIRECTOR IS
OR WAS AN INDEPENDENT DIRECTOR, THE LIABILITY OR LOSS SHALL NOT HAVE BEEN THE
RESULT OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE DIRECTOR;


(IV)          THE INDEMNIFICATION IS RECOVERABLE ONLY OUT OF THE NET ASSETS OF
THE COMPANY AND NOT FROM THE STOCKHOLDERS; AND


(V)           IF REQUIRED BY THE CHARTER OR APPLICABLE LAW, THE DIRECTORS, THE
SPECIAL LEGAL COUNSEL TO THE COMPANY OR THE STOCKHOLDERS HAVE DETERMINED THAT
INDEMNIFICATION OR REIMBURSEMENT IS PROPER.


(C)           NOTWITHSTANDING ANYTHING TO THE CONTRARY IN PARAGRAPH (B) ABOVE,
THE COMPANY SHALL NOT INDEMNIFY THE DIRECTOR FOR LIABILITIES OR LOSSES ARISING
FROM OR OUT OF AN ALLEGED VIOLATION OF FEDERAL OR STATE SECURITIES LAWS BY THE
DIRECTOR UNLESS ONE OR MORE OF THE FOLLOWING CONDITIONS ARE MET:


(I)            THERE HAS BEEN A SUCCESSFUL ADJUDICATION ON THE MERITS OF EACH
COUNT INVOLVING ALLEGED SECURITIES LAW VIOLATIONS AS TO THE DIRECTOR;


(II)           THE CLAIMS HAVE BEEN DISMISSED WITH PREJUDICE ON THE MERITS BY A
COURT OF COMPETENT JURISDICTION AS TO THE DIRECTOR; OR

2


--------------------------------------------------------------------------------



(III)          A COURT OF COMPETENT JURISDICTION APPROVES A SETTLEMENT OF THE
CLAIMS AND FINDS THAT INDEMNIFICATION OF THE SETTLEMENT AND RELATED COSTS
INCURRED BY THE DIRECTOR SHOULD BE MADE AND THE COURT CONSIDERING THE REQUEST
HAS BEEN ADVISED OF THE POSITION OF THE SECURITIES AND EXCHANGE COMMISSION AND
THE PUBLISHED OPINIONS OF ANY STATE SECURITIES REGULATORY AUTHORITY IN WHICH
SECURITIES OF THE COMPANY WERE OFFERED OR SOLD AS TO INDEMNIFICATION FOR
VIOLATIONS OF SECURITIES LAWS.


(D)           SUBJECT TO THE PROVISIONS OF SECTION 1(B)-(C), THE COMPANY SHALL
ADVANCE AMOUNTS TO THE DIRECTOR FOR LEGAL AND OTHER EXPENSES AND COSTS INCURRED
AS A RESULT OF ANY LEGAL ACTION FOR WHICH INDEMNIFICATION IS BEING SOUGHT ONLY
IN ACCORDANCE WITH SECTIONS 2-418(E)(2), (3) AND (4) OF THE MGCL, AS AMENDED,
AND ONLY IF ALL OF THE FOLLOWING CONDITIONS ARE SATISFIED:


(I)            THE LEGAL ACTION RELATES TO ACTS OR OMISSIONS WITH RESPECT TO THE
PERFORMANCE OF DUTIES OR SERVICES BY THE DIRECTOR FOR OR ON BEHALF OF THE
COMPANY;


(II)           THE LEGAL ACTION IS INITIATED BY A THIRD PARTY WHO IS NOT A
STOCKHOLDER OR THE LEGAL ACTION IS INITIATED BY A STOCKHOLDER ACTING IN HIS OR
HER CAPACITY AS SUCH AND A COURT OF COMPETENT JURISDICTION SPECIFICALLY APPROVES
THE ADVANCEMENT; AND


(III)          THE DIRECTOR RECEIVING THE ADVANCES UNDERTAKES IN WRITING TO
REPAY THE ADVANCED FUNDS TO THE COMPANY, TOGETHER WITH THE APPLICABLE LEGAL RATE
OF INTEREST THEREON, IN THE EVENT THAT THE DIRECTOR IS FOUND NOT TO BE ENTITLED
TO INDEMNIFICATION.


(E)           THE COMPANY SHALL HAVE THE POWER TO PURCHASE AND MAINTAIN
INSURANCE OR PROVIDE SIMILAR PROTECTION ON BEHALF OF THE DIRECTOR AGAINST ANY
LIABILITY OR LOSS ASSERTED THAT WAS INCURRED IN ANY CAPACITY WITH THE COMPANY OR
ARISING OUT OF THIS STATUS; PROVIDED, HOWEVER, THAT THE COMPANY SHALL NOT INCUR
THE COSTS OF ANY LIABILITY INSURANCE THAT INSURES ANY PERSON AGAINST LIABILITY
OR LOSS FOR WHICH HE, SHE OR IT COULD NOT BE INDEMNIFIED UNDER THE CHARTER.


(F)            NOTHING CONTAINED IN THIS AGREEMENT SHALL CONSTITUTE A WAIVER BY
THE DIRECTOR OF ANY RIGHT THAT THE DIRECTOR MAY HAVE AGAINST ANY PERSON UNDER
FEDERAL OR STATE SECURITIES LAWS.


2.             NASAA GUIDELINES.  THE DIRECTOR ACKNOWLEDGES AND AGREES THAT THE
PROVISIONS OF THE CHARTER ARE SEVERABLE AND IF THE BOARD SHALL DETERMINE THAT
THE MGCL CONFLICTS WITH THE PROVISIONS SET FORTH IN THE NASAA GUIDELINES, THE
NASAA GUIDELINES CONTROL TO THE EXTENT ANY PROVISIONS OF THE MGCL ARE NOT
MANDATORY PROVIDED THAT ANY SUCH DETERMINATION BY THE BOARD SHALL NOT AFFECT OR
IMPAIR ANY OF THE REMAINING PROVISIONS OF THE CHARTER OR RENDER INVALID OR
IMPROPER ANY ACTION TAKEN OR OMITTED PRIOR TO SUCH DETERMINATION.  THE COMPANY
ACKNOWLEDGES AND AGREES THAT THE DIRECTOR SHALL NOT BE LIABLE FOR MAKING OR
FAILING TO MAKE SUCH A DETERMINATION.

3


--------------------------------------------------------------------------------



3.             TERM.  THIS AGREEMENT SHALL CONTINUE UNTIL THE EARLIER OF (I) THE
COMPANY OBTAINING STOCKHOLDER APPROVAL OF THE PROPOSED AMENDMENTS TO THE CHARTER
DESCRIBED IN THE RECITALS HEREOF, AND MORE SPECIFICALLY SET FORTH IN A
MEMORANDUM FROM THE COMPANY’S COUNSEL TO THE PENNSYLVANIA SECURITIES COMMISSION,
DATED JANUARY 19, 2007, AND APPROVED BY THE BOARD OF THE PENNSYLVANIA SECURITIES
COMMISSION AT ITS REGULARLY SCHEDULED MEETING ON JANUARY 23, 2007; OR (II) THE
COMPANY HAVING A CLASS OF SECURITY THAT IS A “COVERED SECURITY” AS DEFINED IN
THE SECURITIES ACT OF 1933, 15 U.S.C. §77R (1994), AS AMENDED.


4.             NOTICES.  ALL NOTICES OR OTHER COMMUNICATIONS REQUIRED OR
PERMITTED TO BE GIVEN OR DELIVERED HEREUNDER SHALL BE DEEMED TO HAVE BEEN
PROPERLY GIVEN OR DELIVERED TO THE FOLLOWING ADDRESS: (I) WHEN DELIVERED
PERSONALLY OR BY COMMERCIAL MESSENGER; (II) ONE BUSINESS DAY FOLLOWING DEPOSIT
WITH A RECOGNIZED OVERNIGHT COURIER SERVICE, PROVIDED THE DEPOSIT OCCURS PRIOR
TO THE DEADLINE IMPOSED BY THE OVERNIGHT COURIER; OR (III) WHEN TRANSMITTED, IF
SENT BY FACSIMILE COPY, PROVIDED CONFIRMATION OF RECEIPT IS RECEIVED BY SENDER
AND THE NOTICE IS SENT BY AN ADDITIONAL METHOD PROVIDED HEREUNDER, IN EACH CASE
ABOVE PROVIDED THE NOTICE OR OTHER COMMUNICATION IS ADDRESSED TO THE INTENDED
RECIPIENT THEREOF AS SET FORTH BELOW:

Indemnitor:

 

Behringer Harvard REIT I, Inc.

 

 

15601 Dallas Parkway

 

 

Addison, TX 75001

 

 

Attn:  Gerald J. Reihsen, III

 

 

Executive Vice President – Corporate

 

 

Development & Legal

 

 

Telephone:

(469) 341-0540

 

 

Facsimile:

(214) 655-1610

 

 

 

 

 

 

Director:

 

To the address set forth by the Director

 

 

on the signature page hereto


5.             COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, ALL OR WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME
AGREEMENT, AND SHALL BECOME EFFECTIVE WHEN THE COUNTERPARTS HAVE BEEN SIGNED BY
EACH PARTY HERETO AND DELIVERED TO THE OTHER PARTIES HERETO.


6.             GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED, PERFORMED AND
ENFORCED IN ACCORDANCE WITH, AND GOVERNED BY, THE INTERNAL LAWS OF THE STATE OF
MARYLAND, WITHOUT GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAWS THEREOF.


7.             AMENDMENTS.  THIS AGREEMENT MAY BE AMENDED OR MODIFIED, AND ANY
OF THE TERMS, COVENANTS, REPRESENTATIONS, WARRANTIES OR CONDITIONS HEREOF MAY BE
WAIVED, ONLY BY A WRITTEN INSTRUMENT EXECUTED BY THE PARTIES HERETO, OR IN THE
CASE OF A WAIVER, BY THE PARTY WAIVING COMPLIANCE; PROVIDED THAT UNTIL THE
COMPANY HAS A CLASS OF SECURITY THAT IS A “COVERED SECURITY” AS DESCRIBED IN
SECTION 3 ABOVE, THE PROVISIONS OF THIS AGREEMENT MAY NOT BE AMENDED EXCEPT WITH
THE APPROVAL OF THE PENNSYLVANIA SECURITIES COMMISSION.

4


--------------------------------------------------------------------------------



8.             HEADINGS.  THE DESCRIPTIVE HEADINGS IN THIS AGREEMENT ARE FOR
REFERENCE PURPOSES ONLY AND SHALL NOT AFFECT THE MEANING OR INTERPRETATION OF
THIS AGREEMENT.


9.             SEVERABILITY.  IN THE EVENT THAT ANY PART OF THIS AGREEMENT IS
DECLARED BY ANY COURT OR OTHER JUDICIAL OR ADMINISTRATIVE BODY TO BE NULL, VOID
OR UNENFORCEABLE, SAID PROVISION SHALL SURVIVE TO THE EXTENT IT IS NOT SO
DECLARED, AND ALL OF THE OTHER PROVISIONS OF THIS AGREEMENT SHALL REMAIN IN FULL
FORCE AND EFFECT.


10.           SUCCESSOR AND ASSIGNS.  ALL REFERENCES HEREIN TO THE COMPANY
HEREUNDER SHALL BE DEEMED TO INCLUDE ALL SUCCESSORS AND ASSIGNS OF THE COMPANY. 
THE DIRECTOR MAY NOT ASSIGN ITS BENEFITS HEREUNDER TO ANY THIRD PARTY
BENEFICIARIES OR SUCCESSORS OR ASSIGNS WITHOUT THE PRIOR WRITTEN CONSENT OF THE
COMPANY.

[SIGNATURES ON FOLLOWING PAGE]

5


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

INDEMNITOR:

 

 

 

Behringer Harvard REIT I, Inc.

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

 

 

 

 

Director:

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Address:

 

 

 

 

 

Facsimile:

 

 


--------------------------------------------------------------------------------